ITEMID: 001-69165
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF DEBELIC v. CROATIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1939 and lives in Rab.
5. On 10 June 1996 a company J. (“the company”) instituted civil proceedings against the applicant in the Rijeka Commercial Court (Trgovački sud u Rijeci) seeking restitution of business premises in the applicant's possession and payment of rent.
6. On 7 August 1996 the applicant filed a counterclaim against the company seeking payment of a certain amount of money on the basis of his investments in the business premises.
7. The two cases were joined.
8. On 2 October 1996 the Rijeka Commercial Court decided in the company's favour. At the same time it dismissed the applicant's claim as inadmissible because the company had meanwhile gone bankrupt and the applicant failed to report his claim in bankruptcy.
9. The applicant appealed against that decision. On 11 February 1997 the High Commercial Court (Visoki trgovački sud Republike Hrvatske) upheld the first instance judgment.
10. On 27 March 1997 the applicant filed a request for revision on points of law (revizija) with the Supreme Court (Vrhovni sud Republike Hrvatske).
11. On 11 December 2001 the Supreme Court dismissed the applicant's request on its merits. That decision was not served on the applicant until 6 May 2002.
12. Meanwhile, on 22 March 2002 a new section 59 (a), which subsequently became section 63 of the Constitutional Court Act entered into force, introducing a domestic remedy for length of proceedings in form of a constitutional complaint.
13. In line with the new legislation, on 11 April 2002 the applicant filed a constitutional complaint with the Constitutional Court (Ustavni sud Republike Hrvatske) complaining about the length of the proceedings.
14. On 2 October 2002 the Constitutional Court dismissed the applicant's complaint because the Supreme Court had meanwhile decided his case.
15. Article 29 of the Constitution guarantees, inter alia, the right to a court which shall decide on an individual's rights and obligations within a reasonable time.
16. The relevant part of section 62 of the Constitutional Act on the Constitutional Court (Ustavni zakon o Ustavnom sudu Republike Hrvatske, Official Gazette no. 49/2002, of 3 May 2002; “the Constitutional Court Act”) reads as follows:
“1. Everyone may lodge a constitutional complaint with the Constitutional Court if he or she deems that the individual act of a state body, a body of local and regional self-government, or a legal person with public authority, which decided about his or her rights and obligations, or about suspicion or accusation for a criminal act, has violated his or her human rights or fundamental freedoms guaranteed by the Constitution, or his or her right to local and regional self-government guaranteed by the Constitution (hereinafter: constitutional right)...
2. If another legal remedy is allowed against the violation of the constitutional rights [complained of], the constitutional complaint may be lodged only after this remedy has been exhausted.
3. In matters in which an administrative action or, in civil and non-contentious proceedings, a revision on points of law are allowed, remedies are exhausted only after the decision on these legal remedies has been given.”
17. The relevant part of section 63 of the Constitutional Court Act reads as follows:
“1. The Constitutional Court shall examine a constitutional complaint whether or not all legal remedies have been exhausted if the court with jurisdiction fails to decide a claim concerning the applicant's rights and obligations or a criminal charge against him or her within a reasonable time ...
2. If a constitutional complaint ... under paragraph 1 of this section is upheld, the Constitutional Court shall set a time-limit within which the court with jurisdiction must decide the case on the merits...
3. In a decision issued under paragraph 2 of this section, the Constitutional Court shall assess appropriate compensation for the applicant for the violation of his or her constitutional rights ... The compensation shall be paid out of the State budget within three months from the date a request for payment is lodged.”
The relevant part of the Civil Procedure Act (Zakon o parničnom postupku, Official Gazette nos. 53/91, 91/92, 58/93, 112/99, 88/01) in the relevant part reads as follows:
Section 382 provides that a request for revision on points of law may be filed against the second instance judgment within 30 days following its service on the party. It also enumerates cases in which such a request is allowed.
Sections 395 and 396 provide that the Supreme Court, in case it finds a request for revision on points of law well-founded, may quash the second instance judgment and remit the case or, in certain cases, it may also reverse the second instance judgment.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
